Appellant was convicted of adultery, and fined in the sum of $100; hence this appeal. A jury was waived, and the cause submitted to the court. The grounds of the motion for a new trial are all based upon the supposed insufficiency of the evidence to support the judgment of the court. The contention of appellant is that the conviction is based upon "the uncorroborated confession" of the defendant. It has been held in this State that the extrajudicial verbal confession of a defendant alone will not support a judgment of conviction. This statement of the law is correct, but it does not apply to this case. *Page 302 
The defendant made quite a number of confessions to various persons as to his adulterous intercourse with his alleged paramour, on various and divers occasions, extending over several months of time, and expressed regret and sorrow at the fact that he had not ascertained earlier that he could have carried on said adulterous intercourse. The facts and circumstances tend strongly to sustain these confessions. We deem it useless to go over the testimony and cull these facts. We think the testimony is sufficient, and the judgment of the court was properly rendered against him. The judgment is affirmed.
Affirmed.